Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 12-14, 27-28, 31-32, and 35 are allowable.
Regarding independent claims 1, 28, and 32, the applicant's arguments filed 12/21/2020 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 28, and 32 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 28, and 32 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 28, and 32), it discloses an apparatus of a user equipment (UE), comprising: an interface configured to receive configuration information of a UE specific Search Space (UESS) and a Common Search Space (CSS) for enhanced Physical Downlink Control Channel (ePDCCH) from a radio-frequency (RF) circuitry, wherein the UESS and the CSS comprise four ePDCCH sets, the four ePDCCH sets being defined based upon aggregation levels (ALs), repetition levels (RLs), and numbers of blind decodings (#BDs), wherein each ePDCCH set from among the from among the four ePDCCH sets comprises 8 Resource Blocks (RBsk and 
-    Two candidate Search Space (SSs) for AL equal to 64,
-    Four candidate SSs for AL equal to 32,
-    Four candidate SSs for AL equal to 16,
-    Remaining candidate SSs are equally divided for smaller AL,
-    The AL is 4 different levels or 5 different levels, and
-    For AL equal to 64. two ePDCCH sets from among the four ePDCCH sets are associated by default and within the two ePDCCH sets, the ePDCCH is generated based on AL equal to 32 in one ePDCCH set from among the two ePDCCH sets, and repeated for another ePDCCH set from among the two ePDCCH sets; and
a processor configured to monitor the UESS and the CSS for an ePDCCH transmission in accordance one or more ePDCCH sets from among the four ePDCCH sets; wherein at least one of the interface or the processor is further configured to support a wideband coverage enhancement (WCE), and wherein the configuration information comprises information for configuration of one or more of: a candidate SS, a RB for the UESS and the CSS, a search space reduction, or a transmission of Downlink Control Information (DCI).
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed claims 28, and 32, hence, these claimed features of claims 28, and 32 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465